                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-07864-SJO-KES                                             Date: September 6, 2019

Title: LOYD TUCKER v. LOS ANGELES COUNTY, et al.

PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                      Not Present
                Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
              PLAINTIFF:                                       DEFENDANTS:
             None Present                                       None Present



 PROCEEDINGS (IN CHAMBERS):                            Order to Show Cause Why Defendants
                                                       Should Not Be Dismissed for Failure to
                                                       File a Status Report and Comply With a
                                                                     Court Order

         Pro se Plaintiff Loyd Tucker (“Plaintiff”) has sued Defendant Los Angeles County (the
“County”) and sixteen individual Defendants (the “Social Worker Defendants”) who work for the
County’s Department of Children and Family Services (“DCFS”). Because three Social Worker
Defendants had not appeared in this action (Defendants Nelson Sanchez, Ofelya Edgard, and
Nayeli Alanis), on July 3, 2019, the Court ordered Plaintiff to either file a status report concerning
his service efforts or move for default judgment. (Dkt. 39.) That same day, Defendant Edgard
answered the Second Amended Complaint. (Dkt. 40.) On July 8, 2019, the Court ordered Plaintiff
to file a status report on or before September 3, 2019, “describing whether he has ascertained the
addresses of Defendants Sanchez and Alanis through discovery and whether he has served
Defendants.” (Dkt. 42.) To date, the Court has not received any status report from Plaintiff.

       IT IS THEREFORE ORDERED that, on or before September 20, 2019, Plaintiff shall
discharge this order to show cause by filing one of the following: (1) proof of service of Defendants
Sanchez and Alanis, or (2) a status report and a response explaining why Plaintiff has failed to
follow the Court’s order.

                                                                         Initials of Deputy Clerk JD
